Exhibit 10.9

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

EXTERNAL PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

[  ] AWARD

 

THIS AGREEMENT (the “Agreement”) is made between SPX CORPORATION, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended, and related plan documents (the
“Plan”) in combination with an SPX Restricted Stock Summary (the “Award
Summary”) to be displayed at the Fidelity website.  The Award Summary, which
identifies the person to whom the Restricted Stock is granted (the “Recipient”)
and specifies the date (the “Award Date”) and other details of this grant of
Restricted Stock, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.  The parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to the Recipient the target number of shares of Restricted Stock
specified in the Award Summary (the “Award”), subject to the terms and
conditions of the Plan and this Agreement.  The Restricted Stock shall vest
based on the Recipient’s performance during the Period of Restriction, as
specified in Section 4 and pursuant to the terms of the Award Summary.  The
Recipient must accept the Restricted Stock Award within ninety (90) days after
notification that the Award is available for acceptance and in accordance with
the instructions provided by the Company.  The Award automatically will be
rescinded upon the action of the Company, in its discretion, if the Award is not
accepted within ninety (90) days after notification is sent to the Recipient
indicating availability for acceptance.

 

2.                                      Restrictions.  The Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, whether voluntarily or involuntarily or by operation of law, until
the termination of the Period of Restriction specified in Section 4 below or as
otherwise provided in the Plan or this Agreement.  Except for such restrictions,
and the provisions relating to dividends paid during the Period of Restriction
as described in Section 9, the Recipient will be treated as the owner of the
shares of Restricted Stock and shall have all of the rights of a shareholder,
including, but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates.  The
Restricted Stock Award may be evidenced in such manner as the Committee shall
determine.  The stock certificate(s) representing the Restricted Stock may be
issued or held in book entry form promptly following the acceptance of this
Agreement.  If a stock certificate is issued, it shall be delivered to the
Secretary of the Company or such other custodian as may be designated by the
Company, to be held until the end of the Period of Restriction or until the
Restricted Stock is forfeited.  The certificates representing shares of
Restricted Stock granted pursuant to this Agreement, if issued, shall bear a
legend in substantially the form set forth below:

 

--------------------------------------------------------------------------------


 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock
Compensation Plan, as amended and restated effective May 3, 2012, rules and
administration adopted pursuant to such Plan, and a Restricted Stock award
agreement with an Award Date as specified in the Recipient’s Award Summary.  A
copy of the Plan, such rules and such Restricted Stock award agreement may be
obtained from the Secretary of SPX Corporation.

 

4.                                      Period of Restriction.  Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 5, 6, or 7 of this Agreement, as applicable, the number of
shares of Restricted Stock that shall become vested and freely transferable
shall be calculated in accordance with the chart below, based on the
relationship between Total Shareholder Return (as defined below) and S&P Return
(as defined below) for the Measurement Period (as defined below), calculated as
of the Measurement Date (as defined below).  If Total Shareholder Return  falls
between Threshold and Target or between Target and Maximum levels of
performance, the number of shares of Restricted Stock that vest shall be
calculated using straight-line interpolation.  Such vesting shall occur upon
certification by the Board (or appropriate Board committee) that the applicable
performance criteria have been met.

 

Total Shareholder Return Performance
During the Measurement Period

 

Number of Shares of Restricted Stock
Vesting

Below Threshold:
More than 9% below S&P Return

 

 

0

 

 

 

 

Threshold:
9% below S&P Return

 

 

0.25x

 

 

 

 

Target:
Equal to S&P Return

 

 

x

 

 

 

 

Maximum:
6% above S&P Return

 

 

1.25x

 

--------------------------------------------------------------------------------

x = Target amount of shares of Restricted Stock, as specified in the Award
Summary

 

“Total Shareholder Return” shall mean the average annual percentage change in
the Fair Market Value of a share of Common Stock (using total shareholder return
of the Common Stock as reported by Interactive Data Corporation) during the
Measurement Period.   Average values of the Common Stock (i.e., average values
for the first calendar month and the final calendar month of the Measurement
Period) shall be used to value the Common Stock at the beginning and end of the
Measurement Period.

 

“S&P Return” shall mean the average annual percentage return of the S&P
Composite 1500 Industrials Index (using total shareholder return of the S&P
Composite 1500 Industrials Index as reported by Interactive Data Corporation)
during the Measurement Period.  Average

 

2

--------------------------------------------------------------------------------


 

values of the Common Stock shall be used to value the S&P Composite 1500
Industrials Index at the beginning and end of the Measurement Period.

 

“Measurement Period” shall mean the three (3) year period commencing on [  ] and
ending on [  ].

 

“Measurement Date” shall mean [  ].

 

Upon vesting, all vested shares shall cease to be considered Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, and the
Recipient shall be entitled to have the legend removed from the Recipient’s
Common Stock certificate(s), if applicable.

 

5.                                      Vesting upon Termination due to
Retirement, Disability or Death.

 

(a)                                 If, while the Restricted Stock is subject to
the Period of Restriction, the Recipient experiences a termination of Service by
reason of Disability (as defined below) or death, then the Restricted Stock
subject to the Period of Restriction shall become fully vested at the Target
level of performance (as specified in the Award Summary) as of the date of such
termination of Service without regard to the Period of Restriction set forth in
Section 4 of this Agreement.  “Disability” means, in the written opinion of a
qualified physician selected by the Company, the Recipient is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under the Company’s disability plan.

 

(b)                                 If, while the Restricted Stock is subject to
the Period of Restriction, the Recipient experiences a termination of Service by
reason of Retirement (as defined below), such Restricted Stock shall vest only
if (and at the time that) the specified performance goals are achieved and
vesting occurs for Recipients who remain actively employed.  A Recipient will be
eligible for “Retirement” treatment for purposes of this Agreement if, at the
time of the Recipient’s termination of Service, the Recipient is age 55 or
older, has completed five years of Service with the Company or a Subsidiary
(provided that the Subsidiary has been directly or indirectly owned by the
Company for at least three years), and voluntarily elects to retire.

 

6.                                      Forfeiture upon Termination due to
Reason other than Retirement, Disability or Death.  If, prior to the end of the
Measurement Period,  the Recipient experiences a termination of Service for any
reason other than the Recipient’s Retirement, Disability or death, then the
Recipient shall forfeit any such unvested tranche on the date of such
termination of Service.

 

7.                                      Vesting upon Change of Control.  In the
event of a “Change of Control” of the Company as defined in this Section, the
Restricted Stock subject to the Period of Restriction shall become fully vested
at the Target level of performance (as specified in the Award Summary) as of the
date of the occurrence of such Change of Control, without regard to the Period
of Restriction set forth in Section 4 of this Agreement.  A “Change of Control”
shall be deemed to have occurred if:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and
(iii) any entity organized, appointed or established for or pursuant to the
terms of any such plan that acquires beneficial ownership of Common Stock, is or
becomes the “Beneficial Owner” (as defined below) of twenty-five percent (25%)
or more of the Common Stock then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
Common Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty-five percent (25%) or more of the Common Stock then outstanding, but any
subsequent increase in the beneficial ownership interest of such a Person in
Common Stock shall be deemed a Change of Control; and provided further that if
the Board determines in good faith that a Person who has become the Beneficial
Owner of Common Stock representing twenty-five percent (25%) or more of the
Common Stock then outstanding has inadvertently reached that level of ownership
interest, and if such Person divests as promptly as practicable a sufficient
number of shares of the Company so that the Person no longer has a beneficial
ownership interest in twenty-five percent (25%) or more of the Common Stock then
outstanding, then no Change of Control shall be deemed to have occurred.  For
purposes of this paragraph (a), the following terms shall have the meanings set
forth below:

 

(i)                                    “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

(ii)                                “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                            A Person shall be deemed the “Beneficial Owner”
of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for

 

4

--------------------------------------------------------------------------------


 

purchase or exchange; or (2) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (a) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (b) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board
and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of: (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five percent (75%) of the
voting securities of the new (or continued) entity immediately after such
Business Combination, in substantially the same proportion as their ownership of
the Company immediately prior to such Business Combination.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal Services).  Further, notwithstanding the foregoing, any
transaction under active consideration by the Company’s Board of Directors
within the 30-day period prior to the Award Date shall not constitute a Change
of Control under this Agreement.

 

8.                                      Settlement Following Change of Control. 
Notwithstanding any provision of this Agreement to the contrary, in connection
with or after the occurrence of a Change of Control as defined in Section 7 of
this Agreement, the Company may, in its sole discretion, fulfill its obligation
with respect to all or any portion of the Restricted Stock that ceases to be
subject to the Period of Restriction in conjunction with the Change of Control
by:

 

(a)                                 delivery of (i) the number of shares of
Common Stock that have ceased to be subject to the Period of Restriction or
(ii) such other ownership interest as such shares of Common Stock may be
converted into by virtue of the Change of Control transaction;

 

(b)                                 payment of cash in an amount equal to the
Fair Market Value of the Common Stock at that time; or

 

(c)                                  delivery of any combination of shares of
Common Stock (or other converted ownership interest) and cash having an
aggregate Fair Market Value equal to the Fair Market Value of the Common Stock
at that time.

 

9.                                      Dividends Paid During Period of
Restriction.  If cash dividends are paid with respect to any shares of
Restricted Stock, such dividends shall be deposited in the Recipient’s name in
an escrow or similar account maintained by the Company for this purpose.  Such
dividends shall be subject to the same Period of Restriction as the shares of
Restricted Stock to which they relate.  The dividends shall be paid to the
Recipient in cash (subject to all applicable tax withholding), without
adjustment for interest, as soon as administratively practicable after the date
the related shares of Restricted Stock vest.  If the related shares of
Restricted Stock are forfeited, then any dividends related to such shares shall
also be forfeited on the same date.  If any dividends on Restricted Stock are
paid in shares of Common Stock, the dividend shares shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid, and shall vest or be forfeited in the same manner as the underlying
Restricted Stock.

 

10.                               Adjustment in Capitalization.  In the event of
any change in the Common Stock through stock dividends or stock splits, a
corporate split-off or split-up, or recapitalization, merger, consolidation,
exchange of shares, or a similar event, the number of shares of Restricted Stock
subject to this Agreement shall be equitably adjusted by the Committee.

 

11.                               Delivery of Stock Certificates.  Subject to
the requirements of Sections 12 and 13 below, as promptly as practicable after
shares of Restricted Stock cease to be subject to the Period of Restriction in
accordance with this Agreement, the Company may, if applicable, cause to be
issued and delivered to the Recipient, the Recipient’s legal representative, or
a brokerage

 

6

--------------------------------------------------------------------------------


 

account for the benefit of the Recipient, as the case may be, certificates for
the vested shares of Common Stock.

 

12.                               Tax Withholding.  When the Period of
Restriction applicable to the Recipient’s rights to some or all of the
Restricted Stock lapses as provided in this Agreement, the Company or its agent
shall notify the Recipient of the related amount of tax that must be withheld
under applicable tax laws. Regardless of any action the Company, any Subsidiary
of the Company, or the Recipient’s employer takes with respect to any or all
income tax, social security, payroll tax, payment on account or other
tax-related withholding (“Tax”) that the Recipient is required to bear pursuant
to all applicable laws, the Recipient hereby acknowledges and agrees that the
ultimate liability for all Tax is and remains the responsibility of the
Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to Restricted
Stock that vests in accordance with this Agreement, the Recipient shall pay or
make adequate arrangements satisfactory to the Company and/or any Subsidiary of
the Company to satisfy all withholding and payment on account obligations of the
Company and/or any Subsidiary of the Company.  In this regard, the Recipient
authorizes the Company and/or any Subsidiary of the Company to withhold all
applicable Tax legally payable by the Recipient from the Recipient’s wages or
other cash compensation paid to the Recipient by the Company and/or any
Subsidiary of the Company or from the proceeds of the sale of shares of Common
Stock.  Alternatively, or in addition, the Company may sell or arrange for the
sale of Common Stock that the Recipient is due to acquire to satisfy the minimum
withholding obligation for Tax and/or withhold any Common Stock.  Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to deliver
Common Stock if the Recipient fails to comply with its obligations in connection
with the tax as described in this section.

 

The Company advises the Recipient to consult a  lawyer or accountant with
respect to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws.  This Award is a private
offer that may be accepted only by a Recipient who is an employee or director of
the Company or a Subsidiary of the Company and who satisfies the eligibility
requirements outlined in the Plan and the Committee’s administrative
procedures.  If a registration statement under the Securities Act of 1933, as
amended, is not in effect with respect to the shares of Common Stock to be
issued pursuant to this Agreement, the Recipient hereby represents that the
Recipient is acquiring the shares of Common Stock for investment and with no
present intention of selling or transferring them and that the Recipient will
not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.

 

14.                               Compliance with Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from or, in the alternative,

 

7

--------------------------------------------------------------------------------


 

comply with Code Section 409A and the interpretive guidance thereunder,
including the exceptions for stock rights and short-term deferrals.  The Plan
and the Agreement will be construed and interpreted in accordance with such
intent.  References in the Plan and this Agreement to “termination of Service”
and similar terms shall mean a “separation from service” within the meaning of
that term under Code Section 409A.  Any payment or distribution that is to be
made to a Recipient who is a “specified employee” of the Company within the
meaning of that term under Code Section 409A and as determined by the Committee,
on account of a “separation from service” under Code Section 409A, may not be
made before the date which is six months after the date of such “separation from
service,” unless the payment or distribution is exempt from the application of
Code Section 409A by reason of the short-term deferral exemption or otherwise.

 

15.                               No Employment or Compensation Rights. 
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  This Agreement shall
not confer upon the Recipient any right to continue to provide Services, nor
shall this Agreement interfere in any way with the Company’s or its
Subsidiaries’ right to terminate Recipient’s Service at any time.  Neither the
Plan nor this Agreement forms any part of any contract of employment between the
Company or any Subsidiary and the Recipient, and neither the Plan nor this
Agreement confers on the Recipient any legal or equitable rights (other than
those related to the Restricted Stock Award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes.  If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.

 

16.                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered under this Agreement.  The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

17.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon Recipient.  Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.  The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

8

--------------------------------------------------------------------------------


 

18.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

19.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

20.                               Governing Law and Jurisdiction.  The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware.  The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, including the Federal Courts located therein (should Federal
jurisdiction exist).  As consideration for and by accepting the Award, the
Recipient agrees that the Governing Law and Jurisdiction provisions of this
Section 20 shall supersede any Governing Law or similar provisions contained or
referenced in any prior equity awards made by the Company to the Recipient, and,
accordingly, such prior equity awards shall become subject to the terms and
conditions of the Governing Law and Jurisdiction provisions of this Section 20.

 

21.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, consolidation or otherwise.

 

22.                               Erroneously Awarded Compensation.  This Award
shall be subject to any compensation recovery policy adopted by the Company to
comply with applicable law,  including, without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or to comport with good corporate
governances practices, as such policy may be amended from time to time.  As
consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the Erroneously Awarded Compensation provisions of
this Section 22.

 

9

--------------------------------------------------------------------------------